Order of business: see Minutes
(FR) Mr President, I would like to take the floor on the basis of Article 16 of the Treaty on European Union. This week, at the initiative of the French Head of State, Nicolas Sarkozy, who showed his great sense of community, a proposal was made for an extraordinary European Council meeting to be held this Friday.
Usually, under the Treaties, it is the General Affairs Council that prepares European Council meetings. However, on this week's agenda, I have not seen any General Affairs Council meeting to prepare this extraordinary European Council meeting. At a time when major democratic changes are taking place, I believe that European citizens should be involved alongside their Heads of States in the decisions Europe takes in relation to these major issues.
Thank you for your remark. I will send you a written answer.